DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single magnet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 160,162,200 as described in the specification.  At best, it appears maybe the drawing indicator arrows are confusing or ambiguous ? What is the single spoke? Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-16. 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	
2.	Claims 2 and 11 recite the limitation “single magnet”. It is unclear which element this is referring to. Appropriate clarification is required.  It appears applicant intends to claim the plurality of magnets are on a single strip for both the first and second rings? 
3.	Claims 3, 4, 12, 13 and 20 recite the limitation “first plurality of magnets”. It is unclear which element this is referring to. Appropriate correction is required.  This is unclear as it seems to suggest there are multiple pluralities of magnets within the totality of plural magnets? The language claimed is vague and confusing. 
4.	Claims 3, 5, 12, 14 and 20 recite the limitation “second plurality of magnets”. It is unclear which element this is referring to. Appropriate correction is required. This is unclear as it seems to suggest there are multiple pluralities of magnets within the totality of plural magnets? The language claimed is vague and confusing. 
5.	Claim 7, 9 and 18 recite the limitation “a spoke”. It is unclear the meets and bounds of the structural element(s) of what constitutes a spoke. The specification doesn’t appear to clarify, as there are elements 160/162 that appear to point to a generic surfaces in figure 4, while figure 5a element 200 appears to point to the whole assembly, what is the spoke? If this is a term of art or special term, please provide the examiner some guidance on what a ‘spoke’ covers via nose cones and spinner fairings etc. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180016989 A1 Abe; Akihito et al. in view of US 20100133838 A1 Borgen; Eystein.
6.	Regarding claim 1, Abe teaches (a bearing fig. 7, element B2, and sleeve fig. 7, element 27 wherein sleeve is equal to spinner), but fails to teach wherein bearing is magnetic, 
Borgen teaches, a magnetic spacer system for a spinner of a rotorcraft, the magnetic spacer system comprising: a first ring of a plurality of magnets secured to the spinner and having an inner surface facing radially inward (fig. 5a element 23); a second ring of a plurality of magnets secured to a nacelle of the rotorcraft and having an outer surface facing radially outward (fig. 6, elements 61); and wherein the first ring of a plurality of magnets and the second ring of a plurality of magnets are arranged concentrically (fig. 5a element 39) and a portion of the inner surface of the first ring of a plurality of magnets and a portion of the outer surface of the second ring of a plurality of magnets have the same polarity to repel one another (para 0096 “repelling forces are produced between them”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing taught by Abe, with the magnetic bearing taught by Borgen in order to “ease building and bending tolerances for the supporting structural parts” (Borgen para 0033).
7.	Regarding claim 2 Abe as modified teaches, the magnetic spacer system of claim 1, Borgen teaches, wherein the first ring of a plurality of magnets comprises a single magnet  and the second ring of a plurality of magnets comprises a single magnet (fig. 6, elements 61) .
8.	Regarding claim 3 Abe as modified teaches, the magnetic spacer system of claim 1, Borgen teaches, wherein the first ring of a plurality of magnets comprises a first plurality of magnets (fig. 5a, element 23)  and the second ring of a plurality of magnets comprises a second plurality of magnets (fig. 6, element 61).
9.	Regarding claim 4 Abe as modified teaches, the magnetic spacer system of claim 1, Borgen teaches, wherein the first plurality of magnets  are arranged around the first ring of a plurality of magnets so that adjacent magnets of the first  plurality of magnets have alternating polarities (para 0033 Halbach array).
10.	Regarding claim 5 Abe as modified teaches, the magnetic spacer system of claim 1, Borgen teaches, wherein the second plurality of magnets are arranged around the second ring of a plurality of magnets so that adjacent magnets of the second plurality of magnets have alternating polarities (para 0033 Halbach array).
11.	Regarding claim 17, Abe teaches (a bearing fig. 7, element B2, and sleeve fig. 7, element 27 wherein sleeve is equal to spinner), but fails to teach wherein bearing is magnetic,
Borgen teaches, a magnetic spacer system for a spinner of a rotorcraft, the magnetic spacer system comprising: 
a first ring of a plurality of magnets secured to the spinner and having an outer surface facing radially outward (fig. 6, elements 61); a second ring of a plurality of magnets secured to a nacelle of the rotorcraft and having an inner surface facing radially inward (fig. 5a element 23); and wherein the first ring of a plurality of magnets and the second ring of a plurality of magnets are arranged concentrically (fig. 5a element 39) and a portion of the inner surface of the first ring of a plurality of magnets and a portion of the outer surface of the second ring of a plurality of magnets have the same polarity to repel one another (para 0096 “repelling forces are produced between them”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing taught by Abe, with the magnetic bearing taught by Borgen in order to “ease building and bending tolerances for the supporting structural parts” (Borgen para 0033).
12.	Regarding claim 20, Abe as modified teaches, The magnetic spacer system of claim 17, Borgen teaches, comprising: wherein the first ring of a plurality of magnets comprises a first plurality of magnets  and the second ring of a plurality of magnets comprises a second plurality of magnets; and wherein the first plurality of magnets  are arranged around the first ring of a plurality of magnets so that adjacent magnets of the first plurality of magnets  have alternating polarities (para 0033 Halbach array).

Allowable Subject Matter
Claims 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6-8, 18, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as Abe teach a spinner with bearing and Borden teach magnetic bearing. Prior art US 1927921 A Courtney Francis teaches a strut supporting nosecone it would have not been obvious to one of ordinary skill in the art to add the nosecone strut taught by Courtney into the magnetic bearing taught by Abe and Borgen without the benefit of the present disclosure.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642